EXHIBIT 10.25

 

AMENDMENT NO. 6

 

TO SECOND AMENDED AND RESTATED

FLOW SERVICING AGREEMENT

 

Amendment No. 6 to Second Amended and Restated Flow Servicing Agreement, dated
as of June 1, 2016 (the "Amendment"), by and between PennyMac Loan Services,
LLC, a Delaware limited liability company (the "Servicer"), and PennyMac
Operating Partnership, L.P., Delaware limited partnership (the "Owner").

 

RECITALS

 

WHEREAS, the Servicer and the Owner are parties to that certain Second Amended
and Restated Flow Servicing Agreement, dated as of March 1, 2013 (the "Existing
Servicing Agreement" and, as amended by this Amendment, the "Servicing
Agreement"). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Servicing Agreement.

 

WHEREAS, the Servicer and the Owner have agreed, subject to the terms and
conditions of this Amendment, that the Existing Servicing Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Servicing
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Servicer and the Owner hereby agree that the Existing
Servicing Agreement is hereby amended as follows:

 

SECTION 1. Exhibits.  

 

1.1Exhibit 9 of the Existing Servicing Agreement is hereby amended by deleting
it in its entirety and replacing it with the form attached hereto as Exhibit A.

 

2.1Exhibit 11 is hereby added to the Existing Servicing Agreement in the form
attached hereto as Exhibit B.

 

SECTION 2.Conditions Precedent. This Amendment shall become effective as of the
date first set forth above (the "Amendment Effective Date"), subject to the
satisfaction of the following conditions precedent:

 

2.1Delivered Documents. On or prior to the Amendment Effective Date,

each party shall have received the following documents, each of which shall be
satisfactory to such party in form and substance:

 

a)



this Amendment, executed and delivered by duly authorized officers of the
Servicer and the Owner; and

 

b)



such other documents as such party or counsel to such party may reasonably
request.

 

2.2Representations and Warranties. On or prior to the Amendment Effective





--------------------------------------------------------------------------------

 



Date, each party shall be in compliance in all material respects with all the
terms and provisions set forth in the Existing Servicing Agreement on its part
to be observed or performed.

 

SECTION 3.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Servicing Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 5.Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 6.Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Servicing Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

 

The Servicer:

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name:

Anne D. McCallion

 

 

Title:

Senior Managing Director and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Owner:

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

By: PennyMac GP OP, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:

Andrew S. Chang

 

 

Title:

Senior Managing Director and

 

 

 

Chief Business Development Officer

 







--------------------------------------------------------------------------------

 



 

Exhibit A

 

 







--------------------------------------------------------------------------------

 



EXHIBIT 9

 

TERM SHEET

 

 

THIRD PARTY LOANS

 

BASE SERVICING FEES

(per loan)

 

With respect to each Mortgage Loan that is a Third Party Loan and not a
Distressed Whole Loan, the Base Servicing Fee shall be:

 

(i.)



if such Mortgage Loan is a Fixed-Rate Mortgage Loan, $7.50; or

 

(ii.)



if such Mortgage Loan is an Adjustable-Rate Mortgage Loan, $8.50.

--------------------------------------------------------------------------------

ADDITIONAL SERVICING FEES

(per loan)

 

With respect to each Mortgage Loan that is a Third Party Loan, the Additional
Servicing Fee shall be one of the following:

 

(i)



if, as of the first day of the relevant month, such Mortgage Loan is not
delinquent, or is delinquent by less than 30 days, and no bankruptcy proceeding
is pending by or against the Mortgagor, 0;

 

(ii)



if, as of the first day of the relevant month, such Mortgage Loan is delinquent
by 30 days or more and less than 60 days, and no bankruptcy proceeding is
pending by or against the Mortgagor and no foreclosure proceeding has been
initiated, $10.00;

 

(iii)



if, as of the first day of the relevant month, such Mortgage Loan is delinquent
by 60 days or more and less than 90 days, and no bankruptcy proceeding is
pending by or against the Mortgagor and no foreclosure proceeding has been
initiated, $20.00;

 

(iv)



if, as of the first day of the relevant month, such Mortgage Loan is delinquent
by 90 days or more, and no bankruptcy proceeding is pending by or against the
Mortgagor and no foreclosure proceeding has been initiated, $50.00;

 

(v)



if, as of the first day of the relevant month, a bankruptcy proceeding is
pending by or against the Mortgagor, $45.00;

 

(vi)



if, as of the first day of the relevant month, foreclosure proceedings have been
commenced and the Mortgaged Property has not become an REO Property, $55.00; or

 

(vii)



if, as of the first day of the relevant month, the Mortgaged Property has become
an REO Property, $75.00.

--------------------------------------------------------------------------------

 







--------------------------------------------------------------------------------

 



DISTRESSED WHOLE LOANS

 

BASE SERVICING FEES

(per loan)

 

With respect to each Mortgage Loan that is a Distressed Whole Loan, the Base
Servicing Fee shall be one of the following:

 

(i)



if, as of the first day of the relevant month, such Mortgage Loan is not
delinquent, or is delinquent by less than 30 days, and no bankruptcy proceeding
is pending by or against the Mortgagor, $30.00;

 

(ii)



if, as of the first day of the relevant month, such Mortgage Loan is delinquent
by 30 days or more and less than 90 days, and no bankruptcy proceeding is
pending by or against the Mortgagor and no foreclosure proceeding has been
initiated, $60.00;

 

(iii)



if, as of the first day of the relevant month, such Mortgage Loan is delinquent
by 90 days or more, and no bankruptcy proceeding is pending by or against the
Mortgagor and no foreclosure proceeding has been initiated, $90.00;

 

(iv)



if, as of the first day of the relevant month, such Mortgage Loan is not
delinquent, or is delinquent by less than 30 days, and a bankruptcy proceeding
is pending by or against the Mortgagor, $100.00;

 

(v)



if, as of the first day of the relevant month, such Mortgage Loan is delinquent
by 30 days or more, and a bankruptcy proceeding is pending by or against the
Mortgagor, $100.00;

 

(vi)



if, as of the first day of the relevant month, foreclosure proceedings have been
commenced and the Mortgaged Property has not become an REO Property, $125.00; or

 

(vii)



if, as of the first day of the relevant month, the Mortgaged Property has become
an REO Property, $75.00.

--------------------------------------------------------------------------------

SUPPLEMENTAL SERVICING FEES

With respect to each Mortgage Loan that is a Distressed Whole Loan, the
Supplemental Servicing Fee shall be $25.00.

 

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

 



THIRD PARTY LOANS AND DISTRESSED WHOLE LOANS

 

OTHER KEY PARAMETERS

 

 

 

 

Remittance Types

Actual/Actual Basis during Interim Servicing Period

 

 

Remittance Date

See definition of Remittance Date

 

 

Servicing Advances

Servicer to be reimbursed monthly for all unpaid Servicing Advances incurred by
Servicer in the prior month including Cost of Funds.

 

 

Cost of Funds on Servicing Advances

Refer to Section 5.04

 

 

Prepayment Penalties

Owner will retain 100% of the prepayment penalties.

 

 

Late Charges Collected

Servicer will retain 75% of late charges collected by Servicer

 

 

Ancillary Income

Servicer will retain 100% of all Ancillary Income

 

 

Delegated Authority

Refer to Exhibit 10

 

 

Contract Term

Refer to Section 8.01

 

 

Eligible Mortgage Loan

See definition of Eligible Mortgage Loan

 

 

 

 

 

ANCILLARY INCOME AND OTHER FEES

 

The Servicer shall be entitled to all Ancillary Income and the following Other
Fees in addition to the Servicing Fee:

 

Setup Fee: With respect to each Mortgage Loan, other than a Distressed Whole
Loan, $10.00 if information is provided to Servicer in a format that enables
electronic boarding or $25.00 if information is provided to Servicer in format
that necessitates manual boarding. With respect to each Distressed Whole Loan,
$15.00 if information is provided to Servicer in format that enables electronic
boarding or $25.00 if information is provided to Servicer in format that
necessitates manual boarding.

 

Service Release Fee: With respect to each Mortgage Loan, other than a Distressed
Whole Loan, $25.00 if released on or prior to the first anniversary of boarding,
$23.00 if released after the first anniversary of boarding and on or prior to
the second anniversary of boarding, and $18.00 if released thereafter. With
respect to each Distressed Whole Loan, $500.00 if released within one



--------------------------------------------------------------------------------

 



year of boarding, $40.00 if released within two years of boarding and $40.00 if
released thereafter.

 

Deed in Lieu Fee: $500, unless the deed in lieu is completed under the U.S.
Treasury's Home Affordable Foreclosure Alternatives initiative, in which case no
Deed in Lieu Fee shall apply.

 

Liquidation Fee: 150 basis points of the gross proceeds received in connection
with either the disposition of a Mortgage Loan (including the sale of the
related Mortgage Note) or an REO Property or a full or discounted payoff
accepted by the Servicer with respect to a Mortgage Loan, including a full or
discounted payoff accepted in connection with the sale of the Mortgaged Property
to a third party.

 

REO Property Lease Renewal Fee: $100 per lease renewed.

 

REO Property Rental Fee: $30 per month per REO Property.

 

REO Property Management Fee: Servicer's cost if property management services
and/or any related software costs are outsourced to a third party property
management firm or 9% of gross rental income if Servicer provides directly those
property management services identified on Schedule [x] to the Agreement.

   

REO Property Tenant Paid Fees: Servicer may retain any tenant paid application
fee or late rent fee.

 

REO Property Third-Party Vendor Fees: In the event Servicer provides property
management services directly, Servicer may charge Owner the Servicer's cost for
support services provided by any third-party vendor that arise out of Servicer’s
property management services.  Such fees may include, but are not limited to,
related software, real estate broker marketing, eviction and inspection
services, as well as leasing fees to the real estate broker.

 

Tax Service Contract: $75.00 per Mortgage Loan.

 

Flood Zone Service Contract: Servicer's cost.

 

MERS Fee: Servicer's cost.

 

Reperformance Fee: 150 basis points of the unpaid principal balance of the
Mortgage Loan (as then in effect) if the Mortgage Loan is brought current (after
having been delinquent for a period of 90 days or more) without any modification
and remains current for a consecutive period of 12 months or is sold prior to
the expiration of such 12 months.

 

Modification Fee: 150 basis points of the unpaid principal balance of the
Mortgage Loan (as in effect immediately after the consummation of the
modification) if the modification includes an interest rate reduction or is
classified by the Servicer (acting in accordance with Accepted Servicing
Practices) as a full modification; or, if the Servicer participates in the U.S.
Treasury's Home Affordable Modification program (or other similar mortgage loan
modification programs) and enters into a transaction involving the Mortgage Loan
that results in the payment or retention of any incentive payment to the
Servicer or Owner and the Servicer is not otherwise entitled to a Modification
Fee as set forth above, 150 basis points of the unpaid principal balance of the
Mortgage Loan (as in effect immediately after the consummation of the
transaction).

 





--------------------------------------------------------------------------------

 



If the Servicer enters into a transaction involving the Mortgage Loan under the
U.S. Treasury Department's Home Affordable Modification program (or other
similar mortgage loan modification programs) that results in any incentive
payment to the Servicer or Owner and the Servicer has already collected a
Modification Fee, the Servicer shall reimburse the Owner the amount of such
incentive payments.

 

In the event the Servicer effects a refinancing of a Distressed Whole Loan on
behalf of the Owner and not through a third party lender and the resulting
Mortgage Loan is readily saleable, or the Servicer originates a Mortgage Loan to
facilitate the disposition of REO Property, the Servicer shall be entitled to
fees and other compensation in connection with such originations based on
market-based pricing and terms that are consistent with the pricing and terms
offered by the Servicer to unaffiliated third parties on a retail basis. The
amount of the compensation and the pricing and terms offered by the Servicer
shall be subject to review by the Owner and the Servicer from time to time to
reflect market rates. The Owner shall reimburse the Servicer for any out of
pocket expenses that the Servicer incurs in connection with any such
origination, including title fees, legal fees and closing costs.







--------------------------------------------------------------------------------

 



Exhibit B

 

PROPERTY MANAGEMENT SERVICES

 

For purposes of this Servicing Agreement, REO Property Management Services may
include:

1.



LEASING SERVICES. 



a.



Market Rental Property; 

 

b.



Show Rental Property; 

 

c.



Qualify Tenant;

 

d.



Lease Property; 

 

e.



Coordinate Move-In; 

 

f.



Manage Security Deposit; and

 

g.



Perform Move-Out Inspection. 

 

2.



PROPERTY MANAGEMENT SERVICES.

 

a.



Collect Rent; 

 

b.



Manage Evictions; 

 

c.



Respond to Tenant Inquiries; 

 

d.



Maintain Property; 

 

e.



Perform Routine Maintenance; and

 

f.



Manage Unit Turnover. 

 

3.



ASSET MANAGEMENT SERVICES

 

a.



Initial and On-Going Property Preservation Services;

 

b.



Remediation Services;

 

c.



Utilities and Home Owner Association Management;

 

d.



Code Violations Management and Mitigation;

 

e.



Property Tax Management Services;

 

f.



Legal Eviction Program Management;

 

g.



Provision of Cash-For-Relocation Program Management;

 

h.



Valuation Services;

 

i.



Authorization of Repairs and Improvements; and

 

j.



Property and Casualty Insurance Services.







--------------------------------------------------------------------------------

 



 

4.



RENOVATION SERVICES

 

a.



Provision of Renovation Services;

 

b.



Initial Property Screening Assessment;

 

c.



Renovation Estimate Assessment;

 

d.



Property Onboarding Assessment;

 

e.



Scope of Work;

 

f.



 Final Scope of Work;

 

g.



Management of Change Orders; and

 

h.



Inspection for Turnover to Leasing.

 

5.



PROPERTY PRESERVATION AND INSPECTION SERVICES

 

a.



Provision of Property Preservation and Inspection Services;

 

b.



Communications to  Owner of Property Conditions, Preservation Activities and
Repairs at Properties;

 

c.



Document Retention;

 

d.



Property Occupancy Inspection;

 

e.



Other Inspections As Needed and As Determined By Servicer;

 

f.



Lawn Maintenance;

 

g.



Pool Maintenance;

 

h.



Debris and Hazard Removal;

 

i.



Discoloration Remediation;

 

j.



Health and Life Safety Issue Remediation; Miscellaneous Preservation Activities;

 

k.



Code Violation Management and Mitigation;

 

l.



Management of Utilities and Home Owner Association;

 

m.



Marketing Signs.

 

6.



INSURANCE SERVICES

 

a.



Standard Property and Casualty Insurance Services; and

 

b.



Claims Management and Loss Mitigation Services.

 



--------------------------------------------------------------------------------